[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                             FOR THE ELEVENTH CIRCUIT           FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                         ELEVENTH CIRCUIT
                                                                            MAY 20, 2008
                                      No. 07-11821
                                                                          THOMAS K. KAHN
                                ________________________
                                                                              CLERK

                           D. C. Docket No. 06-22360-CV-PAS

WILLIAM HAMES,
                                                                  Plaintiff-Appellant ,

                                              versus

CITY OF MIAMI, FL, a Florida Municipal Corporation,
CITY OF MIAMI FIREFIGHTERS’ AND POLICE
OFFICERS RETIREMENT TRUST, et al.,

                                                       Defendants-Appellees.
                                ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                         (May 20, 2008)

Before ANDERSON, HULL and SILER,* Circuit Judges.

PER CURIAM:

__________________
*Honorable Eugene Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
      After oral argument and careful consideration, the judgment of the district

court is due to be affirmed. With one exception, we agree with the district court

that plaintiff’s due process challenge to the state appellate procedures is not ripe.

The one exception has to do with the fact that the Third District Court of Appeals

has considered and has rejected plaintiff’s appeal of the forfeiture decision issued

with respect to the Trust. Plaintiff argues in this Court that the state review

procedures are unconstitutionally deficient in that the state standard of review

would be a miscarriage of justice standard. However, the Third District Court of

Appeals, in reviewing the Trust’s decision, did not employ a miscarriage of justice

standard. Accordingly, plaintiff’s due process challenge in that regard is moot.

      With respect to plaintiff’s due process challenge to the procedures at the

administrative level, we agree with the district court that plaintiff never explained

how the FBI witnesses’ testimony would be relevant, or how he was prejudiced in

failing to have them testify. For this reason, as well as several others, plaintiff’s

challenge to the administrative procedures with respect to the subpoena powers is

without merit. We note that this is the primarily due process challenge raised on

appeal to the procedures at the administrative level.

      We also conclude that plaintiff’s First Amendment retaliation claim is

without merit. We agree with the district court that plaintiff failed to show any

                                           2
causal link between his protected activity and the commencement of forfeiture

proceedings. As the district court noted, the commencement of forfeiture

proceedings was mandatory under the statute. Plaintiff’s only challenge to the

district court in this regard apparently is his argument that the crime of which he

was convicted – obstruction of justice – does not fall within the “catch-all”

category of crimes which trigger the statutory forfeiture. We agree with the district

court that the crime of which plaintiff was convicted does trigger the statutory

forfeiture. See Hames v. City of Miami Firefighters & Police Officers Trust, ___

So.2d ___ (2008 WL 583672) (Fla. 3rd DCA 2008). See also Newmans v. State,

Div. of Retirement, 701 So. 2d 573, 577 (Fla. 1st DCA 1997).

       Finally, we conclude that plaintiff’s Eighth Amendment claim has been

abandoned on appeal. Although plaintiff apparently intended to mention the claim

in one sentence at page 25 of plaintiff’s initial brief, that sentence is barely

intelligible, and certainly provides no insight or argument as to any error

committed by the district court.

       Accordingly, the judgment of the district court is

       AFFIRMED.1



       1
             Any other arguments on appeal are rejected without need for further discussion.
We deny appellees’ motion for sanctions.

                                               3
4